CaSe: 1219-CV-00284-DAP DOC #Z l Filed: 02/06/19 l Of 7. PagelD #Z l

JUDGE P()»LSTER ,

 

UN|TED STATES DlSTR|CT COURT
NORTHERN D|STR|CT OF OH|O_ MAG\ JuDGE FARKER
EASTERN DIV|S|ON
JOSHUA BRADLEY, JUDGE:

PLA|NT|FF, CASE NU|ViBER:

UN|TED STATES OF AlVlER|CA, 1 : 19 w za.yq

iViATTHEW G. WHiTAKER, ACTING Attorney Genera|,'

THOlVlAS E. BRANDON,

as Acting Deputy Director ofU.S. Bureau of Alcoho|, COmQ\'H l n+ 'pOf
Tobacco, Firearms and Explosives; \O.(C\ l m \ n pa Y`/ find
Regina Lombardo, as Acting Associate Deputy Director PC(m O,'O € m in i)i`)`{`,i(,'\\@n 5/

of U.S. Bureau of Alcohol, Tobacco, Firearms ; . _ _

and Exp|osives; 905 § Or_ 06(/\ 9 rewr)/ , 4

dod em@n+

DEFENDANTS, 3
PREL|N||NARY STATE|VIENT

PLA|NT|FF, Joshua Bradiey, files this complaint for Declar_atory and injunctive relief
against the Defendants. This is an Action pursuant to 42 U.S.C. 1983, which seeks Dec|arator;$."‘ -
and injunctive relief challenging the FEDERAL STATUE 18 U.S.C 922, ”Which prohibits unlawful
drug users from owning firearms or ammunition and prohibits firearm dealers from selling guns
to known drug users” AND ATF REGULAT|ONS AND THE ATF issued "Open Letter to Al| Federai
Firearms Licensees” (the ”Open Letter”) that stated the foilowing:

”Any person who uses or is addicted to marijuana, regardless of whether his or her State
has passed legislation authorizing marijuana use for medicinal purposes, is an unlawful user of or
addicted to a controlled substance and is prohibited by Federai law from possessing firearms or
ammunition. Such persons should answer ”yes" to question ll.e. on ATF Form 4473 . . . and you
may not transfer firearms or ammunition to them. Further, if you are aware that the potential
transferee is in possession of a card authorizing the possession and use of marijuana under State
law, then you have “reasonabie cause to beiieve" that the person is an unlawful user of a

CaSe: 1219-CV-00284-DAP DOC #Z l Filed: 02/06/19 2 Of 7. PagelD #Z 2

controlled substance. As such, you may not transfer firearms or ammunition to the person, even
if the person answered "no” to question 11.e. on ATF Form 4473."

JUR|SD|CTION AND VENUE

1. This court has subject matter jurisdiction over this action pursuant to 28 U.S.C. 1331,
1343, 2201 and 2202, & also pursuant to 42 U.S.C. 1981(a} and 1983.

2. Venue is proper in this district based on 28 U.S.C 1391(b), as defendants are residents of
this district and the acts of occurrences giving rise to these claims occurred in this

district.
PART|ES
3. P|aintiff JOSHUA BRADLEY is a lawful citizen of the UN|TED STATES, who suffers from
PTSD

4. UN|TED STATES OF AMER|CA

5. lVlA`l'|'HEW G. WH|TAKER, ACT|NG Attorney General;

6. THON|AS E. BRANDON, as Acting Deputy Director of U.S Bureau of A|cohol, Tobacco,
Firearms and Expiosives;

7. Regina Lombardo, as Acting Associate Deputy Director of U.S. Bureau of Aicohol,
Tobacco, Firearms and Explosives;

STATEIV|ENT OF FACTS

8. iViarijuana is classified as a Scheduie l substance. which is the ranking reserved
for drugs with the greatest potential for abuse and with no medicinal value.

9. iViarijuana is legal for medical purposes in 32 states.

10. Ohio Aiiows 21 qualifying conditions (including PTSD) that may be treated with medical
marijuana

11. The P|aintiff was diagnosed with PTSD in 2016 due to an injury in a workplace fire, &
Continues to suffer from severe symptoms to this day

12. The plaintiff meets the qualifications to register for the Ohio Medica| iViarijuana
Program.

13. The iVledicine from the Ohio iViedicai Niarijuana Program would grant the plaintiff relief
from his severe symptoms of PTSD

14. The plaintiff can't register for the Ohio iViedica| iViarijuana Program because he
possesses firearms and ammunition.

CaSe: 1219-CV-00284-DAP DOC #Z l Filed: 02/06/19 3 Of 7. PagelD #Z 3

15. The P|aintiff COMPLETED the 20-HOUR (OPOTA) PR|VATE SECUR|TY FiREARiV|S AND
RECE|VED CERT|F|CAT|ON.

16. The plaintiff would not be permitted to own or possess firearms or ammunition, if he
registers for the Ohio Medica| iViarijuana Program, and would be subject to future
felony Criminal Charges or possible harassment from law enforcement.

17. The plaintiff can't receive the medicine from the Ohio medical marijuana program, the
medicine he desperately needs to treat his severe symptoms of PTSD, due to the
controversial issue at hand.

18. The P|aintiff will lose his RfGHT TO KEEP AND BEAR FfREARMS, if and when he registers
for the Ohfo Medfcal Marf¢°uana Program.

19. The plaintiff will miss the chance to receive high quality Medical Nlarijuana, if he doesn't
register for the Ohio iViedica| iViarijuana Program.

20. The medicine will help his Severe symptoms of PTSD.

21. The P|aintiff will continue to suffer from mental injury and mental anguish until he
receives the Medicine (|Viedica| iViarijuana from the Ohio Medica| iViarijuana Program)
he desperately needs.

22. The plaintiff doesn’t want to give up his Second Amendment right TO KEEPAND BEAR
FIREARM$, in exchange for the medicine from the Ohio medical iViarijuana Program, HE
DESPERASTELY NEEDS.

23. Ohio is a Traditiona| open-carry State. The open-carry of firearms by those who legally
possess the firearm is a legal activity in Ohio with or without a License.

CaSe: 1219-CV-00284-DAP DOC #Z l Filed: 02/06/19 4 Of 7. PagelD #Z 4

COUNT»' - VIOLAT!ON OF RfGHT TO KEEP AND BEAR FIREARM$
(U.$. CONST. AMEND$. ff & X.'V,‘ 42 U..S.C 1983)

24. P|aintiff incorporate by reference the allegations contained in the foregoing paragraphs
1 through 22 of this complaint as it set forth in full herein.

25. The Second Amendment to the Constitution of the United States provides: ”A well
regulated iViilitia, being necessary to the security of a free state, the right of the people
to keep and bear Arms, shall not be infringed.”

26. The fourteenth Amendment to the Constitution of the United States provides in
pertinent part: "No state shall make or enforce any law which shall abridge the
privileges or immunities of citizens of the United States; nor shall any state deprive any
person of iife, liberty, or property, without due process of law; nor deny to any person l
within its jurisdiction the equal protection of the iaws.”

27. The Second Amendment is applicable to states through the Fourteenth Amendment.
See McDonafd v. Cfty of Chica'go, 130 S.Ct. 3020 (2010).

28. The Defendants' regulations, which deny lawful Ohio Medica| iViarijuana Patients
Second Amendment rights due to THE FEDERAL STATUE 18 U.S.C 922 ”Which prohibits
unlawful drug users from owning firearms or ammunition and prohibits firearm dealers
from selling guns to known drug users”, violates the plaintiff, Joshua Brad|ey's,
individual rights to possessing firearms or ammunition as secured by the second
amendment to the united states constitution, solely because the medicine he is BY LAW,
ALLOWED to receive is classified as a Schedu|e | substance federa||y.

29. P|aintiff has no adequate remedy at law and seek injunctive and declaratory relief for
the deprivation of his second and fourth amendment rights.

COUNT H- WOLATION OF RIGHT TO EQUA!. PROTECT!ON
{U.$. CON$T. AMEND. Xfi/; 42 U.S.C 1983)

1. P|aintiff incorporate by reference the allegations contained in the foregoing paragraphs
1 through 28 of this complaint as it set forth in full herein.

2. The fourteenth Amendment to the Constitution of the United States provides in
pertinent part: "No state shall make or enforce any law which shall abridge the
privileges or immunities of citizens of the United States; nor shall any state deprive any
person of life, liberty, or property, without due process of law; nor deny to any person
within its jurisdiction the equal protection of the laws.”

3. The Defendants' regulations, , which deny lawful Ohio Medica| iViarijuana Patients
Second Amendment rights due to THE FEDERAL STATUE 18 U.S.C 922 "Which prohibits
unlawful drug users from owning firearms or ammunition and prohibits firearm dealers

CaSe: 1219-CV-00284-DAP DOC #Z l Filed: 02/06/19 5 Of 7. PagelD #Z 5

10.

11.

12.

13.

14.

from selling guns to known drug users”, violate the plaintiff, Joshua Bradley's, right to
Equa| Protection of the law as secured by the Fourteenth amendment to the United
States Constitution, solely because the medicine he is BY LAW, allowed to receive is
classified as a Scheduie l substance federally.

P|aintiff has no adequate remedy at law and seek injunctive and declaratory relief for
the deprivation of his fourth amendment rights.

AU.EGAT!ON$ COMMON TOALL COUNT$
A controversy exists as to whether the firearms ban Which prohibits unlawful drug users
from owning firearms or ammunition and prohibits firearm dealers from selling guns to
known drug users (Ohio |Viedical iViarijuana Patients} is unconstitutiona|.
A Deciaration from this court would settle this issue.
A Dec|aration from this court would deter the plaintiff from being subject to future
felony Criminai Charges or possible harassment from law enforcement.
A declaration would also serve a useful purpose in clarifying the legal issues in dispute.
P|aintiff seeks a declaration that the ban on possessing firearms or ammunition by
lawful persons in the OH|O lViED|CAL MAR|JUANA PROGRA|VI iS UNCONST|TUT|ONAL.
ADD|T|ONALLV, THE PLAiNT|FF could and/or would continue to suffer irreparable injury
if the court does not issue an injunction
The plaintiff would continue to go on, without the medicine he so desperately needs,
causing |Vientai injury, and mental anguish.
There is no adequate remedy at law because only an injunction, as opposed to
monetary damages, would allow the plaintiff, joshua bradley, the opportunity to
possess firearms or ammunition for lawful purposed in the state of Ohio as an Ohio
Medica| iViarijuana Patient.
Enjoining Defendants from enforcing FEDERAL STATUE 18 U.S.C 922, Which prohibits
unlawful drug users from owning firearms or ammunition and prohibits firearm dealers
from selling guns to known drug users, against Ohio |Viedical iViarijuana Patients in the
state of Ohio.
Prohibiting lawful Ohio medical marijuana patients from possessing firearms or
ammunition in the state of Ohio serves the public interest because the FEDERAL STATUE
18 U.S.C 922, “Which prohibits unlawful drug users from owning firearms or
ammunition and prohibits firearm dealers from selling guns to known drug users” AND
ATF REGULAT|ONS AND THE ATF issued ”Open Letter to Ail Federai Firearms Licensees”
(the "Open Letter”) violates constitutional rights.

CaSe: 1219-CV-00284-DAP DOC #Z 1 Filed: 02/06/19 6 Of 7. PagelD #Z 6

PRAYER FOR REL|EF

For the reasons stated above, the plaintiff, Joshua Brad|ey, respectfully requests the
following relief from the court:

1.

That this court render a declaratory judgement that Defendants' attempt to
enforce the FEDERAL STATUE 18 U.S.C 922, ”Which prohibits unlawful drug
users from owning firearms or ammunition and prohibits firearm dealers from
selling guns to known drug users” AND ATF REGULATlONS AND THE ATF issued
”Open Letter to A|l Federai Firea rrns Licensees” (the "Open Letter”) Prohibiting
lawful Ohio medical marijuana patients from possessing firearms or
ammunition in the state of Ohio violates the Second and Fourth Amendments
to the United States Constitution;

That this court issue a Preiiminary and permanent injunction enjoining and
restraining Defendants from enforcing the FEDERAL STATUE 18 U.S.C 922,
"Which prohibits unlawful drug users from owning firearms or ammunition and
prohibits firearm dealers from selling guns to known drug users” AND ATF
REGULAT|ONS AND THE ATF issued ”Open Letter to Ali Federai Firearms
i_icensees” (the ”Open Letter”) Prohibiting lawful Ohio medical marijuana
patients from possessing firearms or ammunition in the state of Ohio;

Award P|aintiff relief as provided by statute and common |aw,l

Grant such other and further relief, in |aw, as the court deems just and proper.

coe
, si

JOSHUA BRADLEY " Februarv 6"'. 2019

CaSe: 1219-CV-00284-DAP DOC #Z 1 Filed: 02/06/19 7 Of 7. PagelD #Z 7

oHlo NoTARY AcKNoWLEDGMENT

Stateof HY`\\[J - '-

County of Clj,,rl:\il

 

The foregoing instrument was acknowledged before me this?\ lO| lci (date) by

nl liiil jim ud§jfl (name of person acknowledged.)

  
    
 

  

 

  

 

“\\umm,,'
""\\\\ RE __€:'fg),%
§"‘r "a
5 .°. ", las
(seai) §2 _. ____-§ §
==‘3§'-. _§ los »_ .
d'"r:£diggw-»s:§i-"` ego \\'\?5 Signature of Notariai Officer
Inm"""-“““\\\ \
Title or Rank

 

Serial Number (if any)

L
Page ‘i of 1

